Citation Nr: 9916028	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder secondary to service-connected status post 
laminectomy of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to April 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver Colorado.  


REMAND

It is the veteran's primary contention that service 
connection for a thoracic spine disorder is secondary to 
service-connected status post laminectomy of the lumbosacral 
spine.  A review of the record shows that the veteran was 
hospitalized shortly after service separation in July 1963 
for low back pains.  A bilateral hemilaminectomy was 
performed with removal of a massive midline bilateral disc at 
level L4.  Service connection was established for this low 
back disorder upon rating determination in September 1963.  A 
60 percent rating for this disorder has been in effect since 
March 1979.  

In July 1994, the veteran filed a claim for a thoracic spine 
disorder.  Specifically, he claimed that thoracic spine 
surgery that was performed in 1990 was causally connected to 
his service connected low back disorder.  Medical records 
included in the claims file reflect that the veteran 
underwent a VA magnetic resonance imaging (MRI) study on 
October 27, 1989.  There was a 6 mm. syrinx within the 
thoracic spinal cord from T1-3.  At T4 the cord demonstrated 
an abrupt decrease in diameter for one segment.  The report 
noted that this corresponded to a late filling arachnoid cyst 
that had shown on a prior myelogram.  Degenerative changes at 
T6-7 were also noted.  



The VA hospital report from October 1989 reflects that that 
the veteran went to the operating room on "10/13/89" for 
removal of the subarachnoid cyst; however, he had significant 
bleeding at the time and the laminectomy was not performed.  
He returned to the operating room on "10/16/89" and a 
laminectomy with removal of the cyst was performed.  There 
were no complications.  He did extremely well postoperatively 
will resolution of his symptoms except for continued back 
pain.  He was discharged the fifth postoperative day.  (The 
Board notes that additional records in the claims folder 
reflect that the surgery was actually performed on November 
16, 1989, not October 16, 1989, as reflected in the hospital 
report.)

Subsequently dated records include a June 1995 VA 
examination.  At that time, the veteran gave a medical 
history of a lumbar laminectomy in the 1960s and removal of 
the cyst in 1971.  He stated that he had chronic upper back 
pain since 1977 with development of weakness in the lower 
extremities in 1991.  The symptoms did not improve 
postoperatively.  Clinical evaluation of the thoracic spine 
was essentially normal.  Clinical examination of the lumbar 
spine showed slight limitation of flexion on range motion 
testing.  X-ray of the lumbar spine reflected status post L4-
5 lumbar laminectomy with residual scar, degenerative joint 
disease and limitation of motion.  X-ray of the thoracic 
spine reflected status post excision, thoracic cyst, with 
residual scar, with mild degenerative changes.  

In July 1995 and again in June 1998, the RO denied the 
veteran's claim for a thoracic spine disorder noting that the 
evidence failed to establish any relationship between any 
thoracic spine disorder and a service-connected lumbar spine 
disability.  The RO, however, in the December 1995 Statement 
of the Case (SOC) and in the June 1998 Supplemental SOC 
(SSOC) failed to provide the veteran and his representative 
with the relevant laws and regulations pertaining to 
establishing service connection on a secondary basis.  



Prior to Board review, and in order to consider fairly the 
issue of entitlement to service connection for a thoracic 
spine disorder as secondary to a service-connected lumbar 
spine disorder, the appellant must be fully apprised of the 
applicable law and regulations.  38 C.F.R. § 19.29 (1998) 
requires that a SOC must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and it must contain, in pertinent part, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  As the requirements of 38 C.F.R. 
§ 19.29 have not been satisfied by the RO, a remand is 
required in order to ensure due process to the veteran.  

Because this matter must be remanded to correct a procedural 
defect, the Board will also take the opportunity to economize 
on the expenditure of adjudicatory resources by completing 
the record.   The Board notes that the RO denied the 
veteran's claim on the basis that it was not well grounded as 
no causal relationship between the service-connected lumbar 
spine disorder and the thoracic spine disorder had been 
established.  A review of the veteran's arguments reflects 
that he has alleged that he is service-connected for his 
entire spine, however, a review of the record shows that this 
is not the case.  A review of the clinical records reflects 
that he has reported lumbar and thoracic problems since 
approximately 1988, but that at no time has a physician 
addressed whether or not his thoracic symptoms may be 
disassociated from this service-connected lumbar spine 
disability.  The Board notes that The United States Court of 
Appeals for Veterans Claims (Court) has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  Such is the 
case here.  

It is important to note also that in the case of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the Court held that where 
service connection is sought on a secondary basis, service 
connection could be granted for a disability which was not 
only proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 


disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  Thus, to support a grant of 
service connection on a secondary basis due to aggravation 
the record must show by competent evidence both: (1) that a 
service connected disability aggravated a nonservice-
connected disability; and (2) that the quantum of that 
aggravation is identifiable.  

The Court has held that the "fulfillment of the statutory 
duty to assist...included the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  All pertinent VA and private medical 
treatment records subsequent to June 1995 
should be obtained and associated with 
the claims file.  The veteran should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.  

2.  The veteran should be afforded a VA 
orthopedic examination to be conducted by 
an appropriate physician to determine the 
nature, severity, and etiology of all 
current low back and thoracic spine 
disorders.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims folder and a copy of the Remand 
are to be made available to the 


examiner in conjunction with the 
examination.  Following the examination 
and in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to the 
degree of medical probability that the 
service-connected status post laminectomy 
of the lumbosacral spine (a) caused or 
aggravated the veteran's thoracic spine 
condition, and if aggravation is found, 
(b) what is the identifiable quantum of 
additional disability that is 
attributable to this aggravation?  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  If it is not 
feasible to answer these questions 
without resort to speculation, the 
physician should so indicate.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If the 
examination report does not show that the 
examiner reviewed the veteran's claim 
file, or if the examination report does 
not address the issue of secondary 
service connection for thoracic spine 
disability as secondary to status post 
laminectomy of the lumbosacral spine to 
include as due to aggravation, as 
required by Allen, supra, the examination 
report should be returned to the 
examining facility as inadequate.  If any 
development is incomplete, or if opinion 
requested are not provided, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

4.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the issue of entitlement to 
service connection for thoracic spine 
disorders as 


secondary to service-connected 
lumbosacral disability under the 
principles enunciated in 38 C.F.R. 
§ 3.310 (1998) and in the Allen decision.  
As noted above, a favorable determination 
requires competent evidence: (1) that a 
service-connected disability aggravated a 
nonservice-connected disability; and (2) 
that the quantum of that aggravation is 
identifiable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, a Supplemental Statement of the Case 
(SSOC) including all applicable law and regulations should be 
issued to the veteran and his representative, and they should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for appellate review.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










